—In a proceeding pursuant to CPLR 5239 to vacate an execution of a judgment against certain real property, the appeal is from a judgment of the Supreme Court, Suffolk County (D’Emilio, J.), entered June 13, 2000, which, inter alia, denied the petition and dismissed the proceeding as time-barred.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the petitioner’s claims for actual and constructive fraud were barred by the Statute of Limitations (see, Liberty Co. v Boyle, 272 AD2d 380; Fandy Corp. v Lung-Fong Chen, 262 AD2d 352; Wall St. Assocs. v Brodsky, 257 AD2d 526, 530). There is no merit to the petitioner’s argument that her cause of action did not accrue until after entry of the divorce judgment (see, Debtor and Creditor Law § 270; Buttles v Smith, 281 NY 226; Kasinski v Questel, 99 AD2d 396).
The petitioner’s remaining contentions are without merit. Altman, J. P., Friedmann, Luciano and H. Miller, JJ., concur.